In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Queens County, entered May 25, 1965, which dismissed the writ and remanded him to the custody of respondent. Appeal deemed withdrawn, without costs, upon the stipulation of appellant’s assigned counsel and the District Attorney of Queens County, which states that relator is no longer in respondent’s custody but was released to the custody of the North Carolina Board of Parole on July 27, 1965.
Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.